Order filed December 11, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00179-CR
                                  ____________

                 MATTHEW JOSEPH OLIVEIRA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 7
                          Harris County, Texas
                      Trial Court Cause No. 1934280

                                    ORDER

      Appellant is not represented by counsel. The trial court has previously
determined that appellant is not entitled to appointment of counsel on appeal. No
reporter’s record or brief has been filed. Rule 38.8 provides that we will not
dismiss or consider the appeal without briefs unless it is shown the appellant no
longer desires to prosecute his appeal or that he is not indigent and has failed to
make necessary arrangements for filing a brief. Tex. R. App. P. 38.8. The rule was
designed to protect an indigent appellant from the failure of his appointed counsel
to provide a brief. The rule further provides that under appropriate circumstances,
“the appellate court may consider the appeal without briefs, as justice may
require.” Tex. R. App. P. 38.8 (b)(4).

      The trial court has already held two hearings at the direction of this court.
Despite having received notice from the court coordinator, appellant failed to
appear at the most recent hearing scheduled December 1, 2014. Because the trial
court has already held one hearing to make the findings required under Rule 38.8,
and we can find nothing in the rules or case law that requires this court to once
again send this matter back to the trial court, we decline to do so.

      Therefore, we ORDER appellant to file a brief in this appeal on or before
January 12, 2015. If appellant fails to file his brief as ordered, we will decide this
appeal upon the record before the Court. See Lott v. State, 874 S.W.2d 687, 688
(Tex. Crim. App. 1994) (affirming conviction on record alone where appellant
failed to file a pro se brief after being properly admonished); Coleman v. State, 774
S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that
former rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered
without briefs “as justice may require” when a pro se appellant has not complied
with the rules of appellate procedure).



                                   PER CURIAM